Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered May 13, 1996, convicting him of robbery in the first degree (two counts), robbery in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s CPL 30.30 motion was properly denied. Although the record demonstrated that an additional 47 days of delay by the People in bringing this matter to trial should be added to the trial court’s determination that there were 122 days of delay chargeable to the People, this 169-day period was still well within the six-month period afforded to the People to bring the matter to trial (see, CPL 30.30 [1] [a]).
The defendant’s remaining contention is without merit. Copertino, J. P., Sullivan, Friedmann and Luciano, JJ., concur.